Exhibit 10.3
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
(Level 13 Officer)


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of  November __, 2008 by and among Altairnano, Inc., a Nevada corporation
(the “Company”), Altair Nanotechnologies Inc., a Canadian corporation (“Parent”;
together with the Company and all direct or indirect majority-owned subsidiaries
of the Parent, the “Consolidated Companies”; each a “Consolidated Company”), and
Terry Copeland, an individual (“Employee”).


RECITALS


A. 
Employee, the Company and Parent have previously entered into that certain
Employment Agreement (Level 13 Officer) dated as of June 23, 2008 (the
“Employment Agreement”).



B. 
Employee, the Company and Parent now desire to amend certain terms of the
Employment Agreement in order to comply with Section 409A of the Internal
Revenue Code (“Section 409A”) as well as all regulations promulgated thereunder.



NOW, THEREFORE, in consideration of this Amendment and of the covenants and
conditions contained in this Amendment, the parties hereto agree as follows:


1. 
Section 4.3 of the Employment Agreement is hereby amended to add the following
sentence at the end thereof:



“In all circumstances, the bonus owing to Employee hereunder shall be paid to
Employee prior to March 15th of the year following the year in which the
Employee has achieved the agreed-upon performance objectives, such achievement
being determined in the sole discretion of the Board.”


2. 
Section 7.3 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:



7.3    Termination by Employee for Good Reason.  If Employee's employment is
terminated by Employee for Good Reason during the Term (but not as of an
Expiration Date), then, in addition to complying with the requirements of
Section 7.1, the Company shall, subject to the terms and conditions of this
Agreement and conditioned upon the Company’s receipt of a written waiver,
release and non-litigation agreement from Employee in form and substance
reasonably satisfactory to the Consolidated Companies with respect to all
liabilities of any Consolidated Company of any kind arising prior to and in
connection with such termination (other than under Options and Section 7) (a
“Release”), pay to or for the benefit of Employee or, if applicable, Employee’s
heirs or estate:



--------------------------------------------------------------------------------


(a) with respect to the Severance Period (as defined in Section 7.5 below),
Employee’s base salary at a rate equal to Employee’s salary rate as of the date
of termination, payable as follows: (i) all amounts that would otherwise be
payable with respect to the six months immediately following Employee’s
“separation from service” (as defined in Treasury Regulation Section
1.409A-1(h)) from the Company (a “Separation from Service”) shall be accrued and
paid within five business days following, but in no event prior to, the
six-month anniversary of Employee’s Separation of Service or, if earlier, the
date of Employee’s death; and (ii) all amounts payable with respect to portions
of the Severance Period following the six-month anniversary of Employee’s
Separation of Service shall be paid in accordance with the Company’s customary
pay schedule; and


(b) Company health benefits coverage then in effect (with Company /Employee
contributions remaining the same on a percentage basis as during the period
immediately prior to termination) with respect to the Severance Period.


The foregoing payment structure is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
shall be interpreted consistently with that intent.


3. 
Section 7.4 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:



7.4                Termination by Company without Cause.  If Employee's
employment is terminated by the Company without Cause during the Term (but not
as of an Expiration Date), then, in addition to complying with the requirements
of Section 7.1, the Company shall, subject to the terms and conditions of this
Agreement and conditioned upon the Company’s receipt of a Release, continue to
pay, when due in accordance with the Company’s customary pay schedule,  to or
for the benefit of Employee or, if applicable, his heirs or estate, subject to
(A) and (B) below:


(a) Employee’s base salary at a rate equal to Employee’s salary rate as of the
date of termination with respect to the Severance Period;


(b) Company health benefits coverage then in effect (with Company /Employee
contributions remaining the same on a percentage basis as during the period
immediately prior to termination) with respect to an eighteen-month period
commencing on the first date of the Severance Period; and


(c) a bonus, payable within 30 days of the Company’s receipt of a Release, equal
to the product of (i) eight percent (80%) of Employee’s annualized base salary
as of the date on which the which termination of Employee’s services occurs,
multiplied by (ii) a fraction, the numerator of which is the number of days that
have elapsed during the then-current calendar year and the denominator of which
is 365.



--------------------------------------------------------------------------------


Notwithstanding anything in this Section 7.4 to the contrary: (A) no base salary
continuation or bonus amount otherwise payable to the Employee under this
Section 7.4 shall be paid unless and until the Employee incurs a Separation from
Service from the Company during the Severance Period (with any amounts deferred
as a result of this subsection 7.4(A) being payable promptly following such
Separation from Service and as permitted by subsection 7.4(B)); and (B) any base
salary and bonus amounts that are otherwise due or payable under this Section
7.4 during the six-month period following the Employee’s Separation from Service
shall instead be deferred and paid to the Employee within five business days
after, but in no instance prior to, the six-month anniversary of Employee’s
Separation from Service (or, if earlier, the date of Employee’s death) if and to
the extent that such amounts (1) do not constitute “separation pay due to
involuntary separation from service” (as defined in Treasury Regulation Section
1.409A-1(b)(9)(iii)); and (2) are subject to Code Section 409A.  All base salary
continuation amounts owing to Employee with respect to portions of the Severance
Period following the six-month anniversary of the Separation of Service shall be
paid in accordance with the Company’s customary pay schedule.  The foregoing
restrictions on the payment of continuing base salary and bonus are intended to
comply with the requirements of Section 409A of the Code and shall be
interpreted consistently with that intent.


4. 
A new Section 7.5 of the Employment Agreement is hereby added to the Employment
Agreement, as follows:



7.5                Severance Period.  Subject to Section 7.7, the “Severance
Period” shall be the period beginning on the effective date of any termination
of Employee’s employment during the Term in a manner triggering a benefit under
Section 7.3 or 7.4, as applicable, and ending on the 12-month anniversary of
such termination date.  Notwithstanding the foregoing, if (a) Employee relocated
was required to relocate from a location more than 50 miles from the Place of
Employment in order to commence employment with the Consolidated Companies and
Employee’s employment is subsequently terminated during the Term by Employee for
Good Reason or by the Company without Cause on or before the two-year
anniversary of the Effective Date, or (b) Employee’ accepts a change in
Employee’s place of employment (and relocates without terminating his or her
Employment for Good Reason based upon such change) during the Term and then
Employee’s employment is terminated during the Term by Employee for Good Reason
or by the Company without Cause before the two-year anniversary of such change
in Employee’s place of employment, then in case of either (a) or (b) the periods
referred to in the definition of Severance Period shall be changed from
12-months to 16-months.




5. 
All other provisions of the Employment Agreement are confirmed in their
entirety, provided, however, that any provision of the Employment Agreement
inconsistent with this Amendment shall be considered amended and revised to
conform to the provisions of this Amendment.



6. 
This Agreement may be executed in multiple counterparts, all of which taken
together shall form a single Agreement.  A facsimile copy of this Agreement or
any counterpart thereto shall be valid as an original.




--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Employee has signed this Amendment personally and the
Company and Parent have caused this Agreement to be executed by their duly
authorized representatives.
 
 

 
COMPANY:
     
ALTAIRNANO, INC.
 
a Nevada corporation
     
By:  /s/
 
Name:
 
Title:
         
PARENT:
     
ALTAIR NANOTECHNOLOGIES INC.
 
a Canadian corporation
     
By:  /s/                                                                               
 
Name:
 
Title:
         
EMPLOYEE:
     
/s/ Terry Copeland                    
 
Terry Copeland, an individual



 